Citation Nr: 1421120	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  08-33 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for lumbar spine disorders, to include as secondary to service-connected left knee degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S.M. Kreitlow

INTRODUCTION

The Veteran had active service from May 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2007 rating decision prepared by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The RO in Chicago, Illinois, however, issued the rating decision with the appropriate cover letter notifying the Veteran of that determination.  Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in Chicago, Illinois.  

The Veteran and his spouse appeared and testified at a Board video conference hearing held before the undersigned Veterans Law Judge in March 2012.  A copy of the transcript of this hearing has been associated with the claims file.  

This appeal was processed using the VA's virtual paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's appeal was previously before the Board in June 2013 at which time it found that additional development was needed and remanded the Veteran's claim. 

The Board initially requested additional development for in-service hospitalization records from Phan Rang, Vietnam; however, the National Personnel Records Center said records could not be located and the Veteran stated he has no records of this claimed hospitalization in December 1970.  A formal finding of unavailability of these service records was issued in January 2014.  Thus, the Board finds that substantial compliance with this remand instruction has been accomplished, and no further action is necessary to assist the Veteran in obtaining these records.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).   

In addition, the Board found that the previous medical opinions offered in conjunction with VA examinations conducted in May 2007, November 2011 and December 2012 were not adequate for adjudicating the Veteran's claim for various reasons as set forth in the June 2013 remand.  Thus the Board requested that another VA spine examination be given and medical opinions obtained, which was conducted in November 2013.  The Veteran's representative has argued that the medical opinion provided does not comply with the June 2013 remand request; the Board agrees.  First, with regard to the request for an opinion as to service connection on a direct basis, the Board instructed that the examiner mush consider the Veteran's statements as to onset and continuity of symptoms and consider any other favorable evidence, whether lay or medical in nature.  The examiner was advised that an opinion based solely on the lack of evidence of an injury in service without consideration of other favorable evidence of record is not adequate for rating purposes.  

Nevertheless, the VA examiner who conducted the November 2013 VA spine examination provided an unfavorable opinion relying on the fact that the service treatment records show no evidence of spine trauma or treatment in service and that documentation of the Veteran's lumbar spine degenerative disease was not until 2006, 30 years after the knee contusion in service.  The examiner made no mention of the Veteran's report of an onset of low back pain in service and continuity of symptoms after service or of the favorable lay and medical evidence of record.  Consequently, the Board must find that this medical opinion does not comply with the June 2013 remand instruction as to obtaining a medical opinion as to direct service connection.

Furthermore, the Board requested that the VA examiner provide an opinion as to whether the Veteran's current lumbar spine disorders were secondary (i.e., proximately due to, the result of or aggravated by) his service-connected left knee disability (diagnosed as degenerative arthritis).  The VA examiner, however, failed to provide any opinion in response to this opinion request.  Thus, clearly, this part of the remand instruction was not complied with.

The Board is obligated by law to ensure compliance with its directives, as well as those of the appellate courts.  Where the remand orders of the Board or the courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As full compliance with the Board's June 2013 remand instruction relating to the requested VA examination and medical opinions has not been accomplished, remand is necessary to obtain such compliance. 

Consequently, the Board finds that remand is necessary to obtain medical opinions that adequately address the requests made for said opinions in the June 2013 remand.  As the November 2013 VA examination is recent and the Veteran has not made any contention that the examination itself was not adequate, the Board does not find that a new VA examination is needed.  Rather just the requested medical opinions need to be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to a VA examiner who has the requisite knowledge to provide the following requested medical opinions.  After review of the claims file (to include the June 2013 Board remand), the examiner should answer the following questions:

a) Is it at least as likely as not (i.e., at least a 50 percent probability) that each current low back disorder (shown by the current medical evidence of record to include severe degenerative disc disease of the lumbar spine, severe foraminal narrowing at the L5-S1 level, and diffuse facet joint disease) is related to any disease or injury incurred during service, specifically whether it is due to the same incident in which the Veteran incurred an injury to his left knee in December 1970.  In rendering an opinion, the examiner must address the Veteran's statements as to an onset and continuity of symptoms relating to his low back.  The examiner must also address the favorable lay and medical evidence of record (i.e., the lay statements from the Veteran's family and the January 2012 favorable private medical statement).  The examiner should be advised that an opinion based solely on the lack of evidence of an injury in service without consideration of other favorable evidence of record is not adequate for rating purposes.

b) It is at least as likely as not (i.e., at least a 50 percent probability) that each current low back disorder identified is proximately due to, the result of or has been aggravated (i.e., permanently worsened beyond normal progression) by the Veteran's service-connected left knee disability (diagnosed as degenerative arthritis).  [The examiner is informed that "aggravation" of refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptoms.]

In rendering an opinion, the examiner must address the Veteran's statements as to an onset and continuity of symptoms relating to his left knee and low back.  The examiner must also consider favorable lay evidence that indicates that the Veteran had symptoms relating to his left knee and low back since service.  The examiner must also consider the favorable January 2012 private medical opinion.  In rendering the opinion, the examiner should consider the evidence relating to the Veteran having an altered gait due to his service-connected left knee disability (which includes multiple lay statements from his family as well as medical evidence) and whether this would either cause or aggravate his present low back disorders.  The examiner should be advised that an opinion is not adequate unless it addresses both causation and aggravation.  If the Veteran is found to have a low back disorder that is aggravated by his service-connected left knee disability, the examiner should quantify the approximate degree of aggravation.

The examiner should give a detailed explanation for the reasons for the opinions provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 

2.  After ensuring that all necessary development has been accomplished (to include the adequacy of the medical opinions provided), the Veteran's claim should be readjudicated on both a direct and secondary basis.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



